                                                                                                     ,t   ,
     Case 1:16-cv-00638-RGA Document 322 Filed 05/03/19 Page 1 of 3 PageID #: 11594

,/




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE



       VECTURA LIMITED,                                 )
                                                        )
                              Plaintiff,                )
                                                        )   C.A . No. 16-638-RGA
                             V.                         )
                                                        )
       GLAXOSMITHKLINE LLC and GLAXO                    )
       GROUP LIMITED,                                   )
                                                        )
                             Defendants.                )




                                              VERDICT FORM


       When answering the following questions and filling out this Verdict Form , please follow the
       directions provided throughout the form. Your answer to each question must be unanimous.
       Some of the questions contain legal terms that are defined and explained in detail in the Jury
       Instructions. Please refer to the Jury Instructions if you are unsure about the meaning or usage of
       any legal term that appears in the questions below.
       We, the jury, unanimously agree to the answers to the following questions and return them under
       the instructions of this Court as our verdict in this case.
                                                                                                J   I
Case 1:16-cv-00638-RGA Document 322 Filed 05/03/19 Page 2 of 3 PageID #: 11595




                                FINDINGS ON INFRINGEMENT
  (The question regarding infringement should be answered regardless of your findings with
  respect to the validity or invalidity of the patent.)


  1. Has Vectura proven by a preponderance of the evidence that GSK has infringed claim 3 of
     the '991 patent?
     Checking "yes" below indicates a finding for Vectura
      Checking "no" below indicates a finding for GSK
         Yes   V        No



                                   FINDINGS ON INVALIDITY
  (The question regarding invalidity should be answered regardless of your findings with respect to
  infringement.)


  2. Has GSK proven by clear and convincing evidence that claim 3 of the '991 patent is invalid
     because the invention would have been obvious?
     Checking "yes" below indicates afindingfor GSK
     Checking "no" below indicates a finding for Vectura
         Yes            No    V


                         FINDINGS ON DAMAGES (IF APPLICABLE)
  If you answered question 1 "yes" and question 2 "no," answer the following question by filling
  in either "a)" or "b)," but not both. If you did not answer question 1 "yes" and question 2 "no,"
  do not answer this question.


  3. What has Vectura proved by a preponderance of the evidence that it is entitled to as a
  reasonable royalty for GSK's infringing sales:

     a) on-going royalty payment of _ _3
                                       ___ % for a total sum of$
        through December 31, 2018; or

     b) one-time payment of$ _ _ _ _ _ _ _ _ for the life of the patent.
                                                                                                ,4 I
    Case 1:16-cv-00638-RGA Document 322 Filed 05/03/19 Page 3 of 3 PageID #: 11596
,
                             FINDINGS ON WILLFUL INFRINGEMENT
      If you answered question 1 "yes" and question 2 "no," answer the following question. If you did
      not answer question 1 "yes" and question 2 "no," do not answer this question.


      4. Has Vectura proven by a preponderance of the evidence that GSK willfully infringed claim 3
          of the ' 991 patent?
             Yes ___i_     No

      You have now reached the end of the verdict form and should review it to ensure it accurately
      reflects your unanimous determinations. The Foreperson should then sign and date the verdict
      form in the spaces below and notify the Courtroom Deputy that you have reached a verdict. The
      Foreperson should retain possession of the verdict form and bring it when the jury is brought
      back into the courtroom.



                                                       By:
